

AMENDMENT NO. 4
AMENDMENT NO. 4, dated as of April 30, 2019 (this “Amendment”), to the Credit
Agreement, dated as of April 1, 2015 (as amended by the Incremental Amendment
Agreement No. 1 dated as of September 1, 2015, Amendment No. 2 dated as of
February 8, 2017, Amendment No. 3 dated as of October 20, 2017 and as further
amended, supplemented, amended and restated or otherwise modified from time to
time) (the “Credit Agreement”), among TOWNSQUARE MEDIA, INC., a Delaware
corporation (the “Borrower”), each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), ROYAL BANK OF
CANADA, as administrative agent and collateral agent (in such capacity, the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
and not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.
RECITALS
WHEREAS, the Borrower has requested that all of the Revolving Credit Commitments
under the Credit Agreement immediately prior to giving effect to this Amendment
(the “Existing Revolving Credit Commitments”) be amended to extend the Revolving
Credit Maturity Date with respect to all of such Existing Revolving Credit
Commitments (any such Existing Revolving Credit Commitments which have been so
amended, the “Amendment No 4. Extended Revolving Credit Commitments”) as
provided in Section 2 hereof and pursuant to Section 2.21 of the Credit
Agreement (the “Extension”);
WHEREAS Section 2.21 of the Credit Agreement permits the Extension with the
consent of the Administrative Agent, the Borrower and each Revolving Credit
Lender (each, an “Amendment No. 4 Extending Revolving Credit Lender”) wishing to
have all of its Existing Revolving Credit Commitments amended into Amendment No.
4 Extended Revolving Credit Commitments;
WHEREAS, the Borrower has requested the amendment of certain other provisions of
the Credit Agreement as set forth herein;
WHEREAS, Section 11.1 of the Credit Agreement permits the amendments of the
Credit Agreement as set forth in Section 1 hereof with consent of the
Administrative Agent, the Borrower and the Required Lenders;
WHEREAS, (i) the Administrative Agent, the Borrower and the Amendment No. 4
Extending Revolving Credit Lenders consent to the Extension and (ii) the
Borrower and the Required Lenders consent to the additional amendments set forth
in Section 1 hereof, in each case, on the terms and subject to the conditions
set forth herein;
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
Section 1.Amendments.
Effective as of the Amendment No. 4 Effective Date, the Credit Agreement is
hereby amended as follows:
(a)    The following defined terms shall be added to Section 1.01 of the Credit
Agreement in alphabetical order:
“Amendment No. 3” means Amendment No. 3 to the Credit Agreement dated as of
October 20, 2017.
“Amendment No. 4” means Amendment No. 4 to the Credit Agreement dated as of
April 30, 2019.
“Amendment No. 4 Effective Date” has the meaning assigned to such term in
Amendment No. 4.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
(b)    The definition of “Benefit Plan” in Section 1.1 of the Credit Agreement
and each reference thereto in the Credit Agreement is hereby replaced with a
reference to “Employee Benefit Plan.”
(c)    The definition of “Loan Documents” in Section 1.1 of the Credit Agreement
is hereby amended by deleting such definition and replacing it with the
following:
““Loan Documents” means, collectively, this Agreement, any Notes, the Guaranty
and Security Agreement, the Mortgages, the Fee Letter, the L/C Reimbursement
Agreements, each Perfection Certificate, the Incremental Amendment Agreement,
Amendment No. 2, each Amendment No. 2 Joinder, Amendment No. 3, Amendment No. 4
and, when executed, each document executed by a Loan Party and delivered to the
Administrative Agent, any Lender or any L/C Issuer in connection with or
pursuant to any of the foregoing or the Obligations, together with any
modification of any term, or any waiver with respect to, any of the foregoing,
excluding in any event Secured Hedging Agreements and Secured Cash Management
Agreements.”
(d)    Section 1.5 of the Credit Agreement is hereby amended by adding the
following as clause (d):
“Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).”
(e)    Clause (i) in Section 2.8(c) of the Credit Agreement is hereby amended by
deleting such clause and replacing it with the following:
“any Sale by any Group Member of any of its property pursuant to clause (r),
(u), (ee) or (ff) (in the case of clause (ff), with respect to any cash or Cash
Equivalents received in excess of the value of any cash or Cash Equivalents sold
or exchanged in connection with such Permitted Asset Swap) of Section 8.4”
(f)    Section 8.4(ee) of the Credit Agreement is hereby amended by deleting
such section and replacing it with the following:
“(ee)    as long as no Default or Event of Default is continuing or would result
therefrom, any Sale of property by any Loan Party so long as (i) the Borrower or
Restricted Subsidiary, as the case may be, receives consideration (including by
way of relief from, or by any other Person assuming responsibility for, any
liabilities, contingent or otherwise) at least equal to the fair market value
(such fair market value to be determined on the date of contractually agreeing
to such Sale), as determined in good faith by the Board of Directors of the
applicable Loan Party, of the shares and assets subject to such Sale, (ii) in
any such Sale, or series of related Sales, at least 75% of the consideration
from such Sale (including by way of relief from, or by any other Person assuming
responsibility for, any liabilities, contingent or otherwise) received by the
Borrower or such Restricted Subsidiary, as the case may be, is in the form of
cash or Cash Equivalents or Designated Non-Cash Considerations to the extent
that all Designated Non-Cash Considerations at such time does not exceed the
greater of (x) $20,000,000 and (y) 2.25% of Total Assets (with the fair market
value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value) and
(iii) the Net Cash Proceeds are applied as set forth in Section 2.8 as and when
required thereby; and”
(g)    Section 8.4(ff) of the Credit Agreement is hereby amended by deleting
such section and replacing it with the following:
“(ff)    so long as no Default or Event of Default is continuing or would result
therefrom, any Permitted Asset Swap by any Loan Party so long as the Borrower or
Subsidiary, as the case may be, receives consideration (including by way of
relief from, or by any other Person assuming responsibility for, any
liabilities, contingent or otherwise) at least equal to the fair market value
(such fair market value to be determined on the date of contractually agreeing
to such Permitted Asset Swap), as determined in good faith by the Board of
Directors of the applicable Loan Party, of the shares and assets subject to such
Permitted Asset Swap.”
(h)    Section 8.4 of the Credit Agreement is hereby amended by deleting clause
(gg) thereof.
(i)    Article 10 of the Credit Agreement is hereby amended by adding the
following as Section 10.12:
“(a) Each Lender (x) represents and warrants, as of the date such Person became
a Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,


(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,


(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or


(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).”


Section 2.    Extension of the Revolving Credit Facility Maturity Date.
Effective as of the Amendment No. 4 Effective Date, the definition of “Revolving
Credit Facility Maturity Date” in Section 1.1 of the Credit Agreement is hereby
amended by deleting such definition and replacing it with the following:
““Revolving Credit Facility Maturity Date” means the seventh (7th) anniversary
of the Closing Date; provided that if the Term Loan Maturity Date has not been
extended to a date that is at least six (6) months following the Term Loan
Maturity Date (prior to giving effect to this Amendment), the Revolving Credit
Facility Maturity Date shall be the date that is six (6) months prior to the
Term Loan Maturity Date.”
Section 3.    Representations and Warranties. By its execution of this
Amendment, each Loan Party party hereto represents and warrants to the
Administrative Agent as of the Amendment No. 4 Effective Date (before and after
giving effect to this Amendment) that:
(a)    from and after its delivery to the Administrative Agent, this Amendment
has been duly authorized, executed and delivered by it and constitutes a legal,
valid and binding obligation of such Loan Party, enforceable against it in
accordance with its terms except as may be limited by bankruptcy, insolvency,
reorganization moratorium or similar laws limiting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law;
(b)    the execution, delivery and performance by such Loan Party of the
Amendment is within such Loan Party’s corporate or similar powers, have been, at
the time of execution thereof, duly authorized by all necessary corporate or
similar action and do not (a) contravene the terms of any of such Person’s
Constituent Documents, or (b) violate any applicable Requirement of Law, except
to the extent that such violation or contravention could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;
(c)    all representations and warranties set forth in any Loan Document are
true and correct, both before and after giving effect to this Amendment, in all
material respects (but in all respects if such representation or warranty is
qualified by “material” or “Material Adverse Effect”) on and as of the Amendment
No. 4 Effective Date or, to the extent such representations and warranties
expressly relate to an earlier date, on and as of such earlier date and except
that the representations and warranties contained in Section 4.4(a) of the
Credit Agreement shall be deemed to refer to the most recent financial
statements furnished pursuant to Section 6.1(c) of the Credit Agreement,
respectively, prior to the Amendment No. 4 Effective Date;
(d)    (i) no Default or Event of Default has occurred and is continuing and
(ii) no Event of Default occurred and was continuing at the time a draft of this
Amendment was first delivered to each Lender of the Existing Revolving Credit
Commitments; and
(e)    the information included in the Beneficial Ownership Certification, if
applicable, is true and correct in all respects.
Section 4.    Conditions to Effectiveness.
This Amendment shall become effective on the date (the “Amendment No. 4
Effective Date”) on which each of the following conditions is satisfied:
(a)    The Administrative Agent’s receipt of executed counterparts of this
Amendment from the Borrower, the Guarantors, the Required Lenders (solely with
respect to the amendments set forth in Section 1 hereof) and (solely with
respect to the Extension) the Amendment No. 4 Extending Revolving Credit
Lenders, the Swingline Lender and the L/C Issuer, which shall be originals or
facsimiles or electronic copies.
(b)    The Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles or electronic copies (followed promptly by originals)
unless otherwise specified;
(1)    an opinion of Kirkland & Ellis LLP, counsel for the Borrower (addressed
to the Administrative Agent and the Lenders and dated the Amendment No. 4
Effective Date);
(2)    either (x) a copy of each Constituent Document of each Loan Party that is
on file with any Governmental Authority in any jurisdiction, certified as of a
recent date by such Governmental Authority, or (y) confirmation from each Loan
Party that there has been no change to such Constituent Document since last
delivered to the Administrative Agent or certified as unchanged since last
delivered to the Administrative Agent, together with, if applicable,
certificates attesting to the good standing (to the extent available in such
jurisdiction) of each Loan Party in such jurisdiction, other than for those
Guarantors where the failure to be in good standing could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;
(3)    a certificate of the secretary or other officer of each Loan Party in
charge of maintaining books and records of such Loan Party certifying as to (A)
the names and signatures of each officer of such Loan Party authorized to
execute and deliver this Amendment, (B) either (x) the Constituent Documents of
such Loan Party attached to such certificate are complete and correct copies of
such Constituent Documents as in effect on the date of such certification or (y)
that there has been no change to such Constituent Document since last delivered
to the Administrative Agent or certified as unchanged since last delivered to
the Administrative Agent and (C) the resolutions of such Loan Party’s board of
directors or other appropriate governing body approving and authorizing the
execution, delivery and performance of this Amendment; and
(4)    a good standing certificate (to the extent such concept is known in the
relevant jurisdiction) from the applicable Governmental Authority of the
Borrower’s and the Guarantors’ respective jurisdiction of incorporation,
organization or formation dated a recent date prior to the Amendment No. 4
Effective Date, other than for those Guarantors where the failure to be in good
standing could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
(c)    To the extent invoiced at least three business days prior to the
Amendment No. 4 Effective Date, all reasonable, documented and invoiced
out-of-pocket fees and expenses due to the Administrative Agent and the Lenders
required to be paid on the Amendment No. 4 Effective Date (including pursuant to
Section 5 hereof) shall have been paid.
(d)    (i) No Default or Event of Default shall exist, or would result from the
Amendment and related Borrowing or from the application of the proceeds
therefrom and (ii) no Event of Default occurred and was continuing at the time a
draft of this Amendment was first delivered to each Lender of the Existing
Revolving Credit Commitments.
(e)    The representations and warranties set forth Section 2 are true and
correct.
(f)    At least three (3) Business Days prior to the Amendment No. 4 Effective
Date, any Loan Party that qualifies as a “legal entity customer” under 31 C.F.R.
§ 1010.230 shall have delivered, to each Lender that so requests, a
certification (the “Beneficial Ownership Certification”) regarding beneficial
ownership required by 31 C.F.R. § 1010.230 in relation to such Loan Party.
(g)    The Administrative Agent shall have received, (i) for the ratable account
of each Term Lender that consents to this Amendment, a consent fee equal to
0.05% of the aggregate outstanding principal amount of its Term B Loans
immediately prior to the effectiveness of this Amendment and (ii) for the
ratable account of each Revolving Credit Lender that is an Amendment No. 4
Extending Revolving Credit Lender, an extension fee equal to 0.20% of the
aggregate principal amount of its Amendment No. 4 Extended Revolving Credit
Commitments.
The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment No. 4 Effective Date and such notice shall be conclusive and binding.
Section 5.    Expenses.
The Borrower agrees to reimburse the Administrative Agent for its reasonable,
documented and invoiced out-of-pocket expenses incurred by it in connection with
this Amendment, including the reasonable, documented and invoiced fees, charges
and disbursements of Cahill Gordon & Reindel LLP, counsel for the Administrative
Agent.
Section 6.    Execution in Counterparts.
This Amendment may be executed in any number of counterparts and by different
parties hereto in different counterparts, each of which shall constitute an
original, but all of which when taken together shall constitute one and the same
agreement. Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart. This Amendment shall become effective when
it has been executed by the Administrative Agent and when the Administrative
Agent has received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Amendment by telecopier, .pdf or other
electronic means shall be effective as delivery of an original executed
counterpart of this Amendment.
Section 7.    Governing Law and Waiver of Right to Trial by Jury.
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK (WITHOUT RESPECT TO THE PRINCIPLES OF CONFLICTS OF LAWS
THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE
OF NEW YORK). The jurisdiction and waiver of right to trial by jury provisions
in Sections 11.14 and 11.15 of the Credit Agreement are incorporated herein by
reference mutatis mutandis.
Section 8.    Headings.
The headings of the several Sections and subsections of this Amendment are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Amendment.
Section 9.    Effect of Amendment.
Except as expressly set forth herein, this Amendment shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. As of the
Amendment No. 4 Effective Date, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and each
reference in the other Loan Documents to the Credit Agreement (including,
without limitation, by means of words like “thereunder,” “thereof” and words of
like import), shall mean and be a reference to the Credit Agreement as amended
hereby, and this Amendment and the Credit Agreement shall be read together and
construed as a single instrument. This Amendment shall constitute a Loan
Document, a Revolver Extension Request and an Extension Amendment. The parties
hereto hereby consent to the Amendment upon the terms set forth herein. The
parties hereto acknowledge and agree that the amendment of the Credit Agreement
pursuant to this Amendment and all other Loan Documents amended and/or executed
and delivered in connection herewith shall not constitute a novation of the
Credit Agreement and the other Loan Documents as in effect prior to the
Amendment No. 4 Effective Date.


Section 10.    Acknowledgement and Affirmation. Each Loan Party confirms for the
benefit of the Secured Parties that the guarantee and indemnities under the
Credit Agreement and the Guaranty and Security Agreement, as applicable, given
by such Loan Party (the “Guaranty Obligations”) shall remain in full force and
effect notwithstanding the occurrence of the Amendment No. 4 Effective Date or
any other additions, amendments, substitution, or supplements of or to the Loan
Documents and the imposition of any amended, new or more onerous obligations
under the Loan Documents in relation to any Loan Party, subject to the
limitations set out in any Guaranty.
(a)    Each Loan Party confirms for the benefit of the Administrative Agent, the
Collateral Agent and the Secured Parties that:
(i)    any Lien in respect of the obligations of any of the Loan Parties under
the Loan Documents (or any of them) which has been created by such Loan Party in
favor of the Collateral Agent or the Secured Parties, as the case may be,
pursuant to the Guaranty and Security Agreement and each other document to which
such Loan Party is a party that purports to grant a Lien in favor of the
Collateral Agent or the Secured Parties (together with the Guaranty and Security
Agreement, the “Collateral Documents”) shall remain and continue in full force
and effect in accordance with its terms notwithstanding the occurrence of the
Amendment No. 4 Effective Date and shall extend to the Credit Agreement as
amended by this Amendment and this Amendment (including, for the avoidance of
doubt, any guaranty), subject to the limitations set out in those Collateral
Documents or any other Loan Document;
(ii)    it undertakes with respect to paragraph (a) above and this paragraph
(b), to do all such acts or execute all such documents the Collateral Agent may
reasonably require in order to ensure that the existing Liens under the
Collateral Documents continues to be in full force and effect (including, for
the avoidance of doubt, any guaranty); and
(iii)    all references to the “Credit Agreement”, “Loan Documents”, “Loan” or
its equivalent in the existing Collateral Documents or in any guaranty is a
reference to the Credit Agreement as amended by this Amendment.



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
TOWNSQUARE MEDIA, INC.,
as Borrower
By:
/s/ Stuart Rosenstein     

Name: Stuart Rosenstein
Title: Executive Vice President and Chief Financial
Officer


BERKSHIRE BROADCASTING, INC.
BRYTON ACQUISITION COMPANY, LLC
GAP BROADCASTING BURLINGTON LICENSE, LLC
GAP BROADCASTING BURLINGTON, LLC
GAP BROADCASTING MIDLAND-ODESSA LICENSE, LLC
GAP BROADCASTING MIDLAND-ODESSA, LLC
LYLA ACQUISITION COMPANY, LLC
LYLA INTERMEDIATE HOLDING, LLC
MILLENNIUM ATLANTIC CITY II HOLDCO, LLC
REGENT LICENSEE OF CHICO, INC.
REGENT LICENSEE OF ERIE, INC.
REGENT LICENSEE OF FLAGSTAFF, INC.
REGENT LICENSEE OF KINGMAN, INC.
REGENT LICENSEE OF LAKE TAHOE, INC.
REGENT LICENSEE OF LEXINGTON, INC.
REGENT LICENSEE OF PALMDALE, INC.
REGENT LICENSEE OF REDDING, INC.
REGENT LICENSEE OF SAN DIEGO, INC.
REGENT LICENSEE OF SOUTH CAROLINA, INC.
REGENT LICENSEE OF WATERTOWN, INC.
SPECIAL EVENTS MANAGEMENT, LLC
TASTE OF COUNTRY PRODUCTIONS, LLC
TOWNSQUARE ACTIVE EVENTS, LLC
TOWNSQUARE BEVERAGE, LLC
TOWNSQUARE COMMERCE, LLC
TOWNSQUARE EXPERIENTIAL, LLC
TOWNSQUARE EXPOS, LLC
TOWNSQUARE INTERACTIVE, LLC
TOWNSQUARE LIFESTYLE EVENTS, LLC
TOWNSQUARE LIVE EVENTS COLORADO, LLC
TOWNSQUARE LIVE EVENTS INTERNATIONAL, LLC
TOWNSQUARE LIVE EVENTS MINNESOTA, LLC
TOWNSQUARE LIVE EVENTS MONTANA, LLC
TOWNSQUARE LIVE EVENTS TEXAS, LLC
TOWNSQUARE LIVE EVENTS WISCONSIN, LLC
TOWNSQUARE LIVE EVENTS, LLC
TOWNSQUARE LIVE PRODUCTIONS, LLC
TOWNSQUARE MANAGEMENT COMPANY, LLC
TOWNSQUARE MEDIA 2010, INC.
TOWNSQUARE MEDIA ABILENE LICENSE, LLC
TOWNSQUARE MEDIA ABILENE, LLC
TOWNSQUARE MEDIA ACQUISITION III, LLC
TOWNSQUARE MEDIA ACQUISITION IV, LLC
TOWNSQUARE MEDIA AMARILLO LICENSE, LLC
TOWNSQUARE MEDIA AMARILLO, LLC
TOWNSQUARE MEDIA ATLANTIC CITY II LICENSE, LLC
TOWNSQUARE MEDIA ATLANTIC CITY II, LLC
TOWNSQUARE MEDIA ATLANTIC CITY III HOLDCO, LLC
TOWNSQUARE MEDIA ATLANTIC CITY III LICENSE, LLC
TOWNSQUARE MEDIA ATLANTIC CITY III, LLC
TOWNSQUARE MEDIA ATLANTIC CITY LICENSE, LLC
TOWNSQUARE MEDIA ATLANTIC CITY, LLC
TOWNSQUARE MEDIA AUGUSTA WATERVILLE LICENSE, LLC
TOWNSQUARE MEDIA AUGUSTA WATERVILLE, LLC
TOWNSQUARE MEDIA BANGOR LICENSE, LLC
TOWNSQUARE MEDIA BANGOR, LLC
TOWNSQUARE MEDIA BATTLE CREEK LICENSE LLC
TOWNSQUARE MEDIA BATTLE CREEK LLC
TOWNSQUARE MEDIA BILLINGS LICENSE, LLC
TOWNSQUARE MEDIA BILLINGS, LLC
TOWNSQUARE MEDIA BINGHAMPTON LICENSE, LLC
TOWNSQUARE MEDIA BINGHAMPTON, LLC
TOWNSQUARE MEDIA BISMARCK LICENSE, LLC
TOWNSQUARE MEDIA BISMARCK, LLC
TOWNSQUARE MEDIA BOISE LICENSE, LLC
TOWNSQUARE MEDIA BOISE, LLC
TOWNSQUARE MEDIA BOZEMAN LICENSE, LLC
TOWNSQUARE MEDIA BOZEMAN, LLC
TOWNSQUARE MEDIA BROADCASTING, LLC
TOWNSQUARE MEDIA CASPER LICENSE, LLC
TOWNSQUARE MEDIA CASPER, LLC
TOWNSQUARE MEDIA CEDAR RAPIDS LICENSE LLC
TOWNSQUARE MEDIA CEDAR RAPIDS LLC
TOWNSQUARE MEDIA CHEYENNE LICENSE, LLC
TOWNSQUARE MEDIA CHEYENNE, LLC
TOWNSQUARE MEDIA DANBURY LICENSE LLC
TOWNSQUARE MEDIA DANBURY LLC
TOWNSQUARE MEDIA DUBUQUE LICENSE, LLC
TOWNSQUARE MEDIA DUBUQUE, LLC
TOWNSQUARE MEDIA DULUTH LICENSE, LLC
TOWNSQUARE MEDIA DULUTH, LLC
TOWNSQUARE MEDIA FARIBAULT LICENSE LLC
TOWNSQUARE MEDIA FARIBAULT LLC
TOWNSQUARE MEDIA GRAND JUNCTION LICENSE, LLC
TOWNSQUARE MEDIA GRAND JUNCTION, LLC
TOWNSQUARE MEDIA KALAMAZOO LICENSE LLC
TOWNSQUARE MEDIA KALAMAZOO LLC
TOWNSQUARE MEDIA KILLEEN-TEMPLE LICENSE, LLC
TOWNSQUARE MEDIA LAKE CHARLES LICENSE, LLC
TOWNSQUARE MEDIA LAKE CHARLES, LLC
TOWNSQUARE MEDIA LANSING LICENSE LLC
TOWNSQUARE MEDIA LANSING LLC
TOWNSQUARE MEDIA LARAMIE LICENSE, LLC
TOWNSQUARE MEDIA LARAMIE, LLC
TOWNSQUARE MEDIA LAWTON LICENSE, LLC
TOWNSQUARE MEDIA LAWTON, LLC
TOWNSQUARE MEDIA LICENSEE OF ALBANY AND LAFAYETTE, INC.
TOWNSQUARE MEDIA LICENSEE OF PEORIA, INC.
TOWNSQUARE MEDIA LICENSEE OF ST. CLOUD, INC.
TOWNSQUARE MEDIA LICENSEE OF UTICA/ROME, INC.
TOWNSQUARE MEDIA LUBBOCK LICENSE, LLC
TOWNSQUARE MEDIA LUBBOCK, LLC
TOWNSQUARE MEDIA LUFKIN LICENSE, LLC
TOWNSQUARE MEDIA LUFKIN, LLC
TOWNSQUARE MEDIA MISSOULA LICENSE, LLC
TOWNSQUARE MEDIA MISSOULA, LLC
TOWNSQUARE MEDIA MONMOUTH-OCEAN LICENSE, LLC
TOWNSQUARE MEDIA MONMOUTH-OCEAN, LLC
TOWNSQUARE MEDIA NEW BEDFORD LICENSE, LLC
TOWNSQUARE MEDIA NEW BEDFORD, LLC
TOWNSQUARE MEDIA ODESSA-MIDLAND II LICENSE, LLC
TOWNSQUARE MEDIA ODESSA-MIDLAND II, LLC
TOWNSQUARE MEDIA ODESSA-MIDLAND LICENSE, LLC
TOWNSQUARE MEDIA ODESSA-MIDLAND, LLC
TOWNSQUARE MEDIA OF ALBANY AND LAFAYETTE, INC.
TOWNSQUARE MEDIA OF ALBANY, INC.
TOWNSQUARE MEDIA OF BUFFALO, INC.
TOWNSQUARE MEDIA OF EL PASO, INC.
TOWNSQUARE MEDIA OF EVANSVILLE/OWENSBORO, INC.
TOWNSQUARE MEDIA OF FLINT, INC.
TOWNSQUARE MEDIA OF FT. COLLINS AND GRAND RAPIDS, LLC
TOWNSQUARE MEDIA OF FT. COLLINS, INC.
TOWNSQUARE MEDIA OF GRAND RAPIDS, INC.
TOWNSQUARE MEDIA OF KILLEEN-TEMPLE, INC.
TOWNSQUARE MEDIA OF LAFAYETTE, LLC
TOWNSQUARE MEDIA OF MIDWEST, LLC
TOWNSQUARE MEDIA OF PRESQUE ISLE, INC.
TOWNSQUARE MEDIA OF ST. CLOUD, INC.
TOWNSQUARE MEDIA OF UTICA/ROME, INC.
TOWNSQUARE MEDIA ONEONTA LICENSE, LLC
TOWNSQUARE MEDIA ONEONTA, LLC
TOWNSQUARE MEDIA PITTSFIELD LICENSE
TOWNSQUARE MEDIA PITTSFIELD, LLC
TOWNSQUARE MEDIA POCATELLO LICENSE, LLC
TOWNSQUARE MEDIA POCATELLO, LLC
TOWNSQUARE MEDIA PORTLAND LICENSE LLC
TOWNSQUARE MEDIA PORTLAND LLC
TOWNSQUARE MEDIA PORTSMOUTH LICENSE LLC
TOWNSQUARE MEDIA PORTSMOUTH LLC
TOWNSQUARE MEDIA POUGHKEEPSIE LICENSE, LLC
TOWNSQUARE MEDIA POUGHKEEPSIE, LLC
TOWNSQUARE MEDIA PRESQUE ISLE LICENSE, LLC
TOWNSQUARE MEDIA QUAD CITIES LICENSE LLC
TOWNSQUARE MEDIA QUAD CITIES LLC
TOWNSQUARE MEDIA QUINCY-HANNIBAL LICENSE, LLC
TOWNSQUARE MEDIA QUINCY-HANNIBAL, LLC
TOWNSQUARE MEDIA ROCHESTER LICENSE LLC
TOWNSQUARE MEDIA ROCHESTER LLC
TOWNSQUARE MEDIA ROCKFORD LICENSE LLC
TOWNSQUARE MEDIA ROCKFORD LLC
TOWNSQUARE MEDIA SAN ANGELO LICENSE, LLC
TOWNSQUARE MEDIA SAN ANGELO, LLC
TOWNSQUARE MEDIA SEDALIA LICENSE, LLC
TOWNSQUARE MEDIA SEDALIA, LLC
TOWNSQUARE MEDIA SHELBY LICENSE, LLC
TOWNSQUARE MEDIA SHELBY, LLC
TOWNSQUARE MEDIA SHREVEPORT LICENSE, LLC
TOWNSQUARE MEDIA SHREVEPORT, LLC
TOWNSQUARE MEDIA SIOUX FALLS LICENSE, LLC
TOWNSQUARE MEDIA SIOUX FALLS, LLC
TOWNSQUARE MEDIA TEXARKANA LICENSE, LLC
TOWNSQUARE MEDIA TEXARKANA, LLC
TOWNSQUARE MEDIA TRENTON LICENSE, LLC
TOWNSQUARE MEDIA TRENTON, LLC
TOWNSQUARE MEDIA TRI-CITIES LICENSE, LLC
TOWNSQUARE MEDIA TRI-CITIES, LLC
TOWNSQUARE MEDIA TUSCALOOSA LICENSE, LLC
TOWNSQUARE MEDIA TUSCALOOSA, LLC
TOWNSQUARE MEDIA TWIN FALLS LICENSE, LLC
TOWNSQUARE MEDIA TWIN FALLS, LLC
TOWNSQUARE MEDIA TYLER LICENSE, LLC
TOWNSQUARE MEDIA TYLER, LLC
TOWNSQUARE MEDIA VICTORIA LICENSE, LLC
TOWNSQUARE MEDIA VICTORIA, LLC
TOWNSQUARE MEDIA WATERLOO LICENSE LLC
TOWNSQUARE MEDIA WATERLOO LLC
TOWNSQUARE MEDIA WEST CENTRAL HOLDINGS, LLC
TOWNSQUARE MEDIA WEST CENTRAL INTERMEDIATE HOLDINGS, LLC
TOWNSQUARE MEDIA WEST CENTRAL RADIO BROADCASTING, LLC
TOWNSQUARE MEDIA WICHITA FALLS LICENSE, LLC
TOWNSQUARE MEDIA WICHITA FALLS, LLC
TOWNSQUARE MEDIA YAKIMA LICENSE, LLC
TOWNSQUARE MEDIA YAKIMA, LLC
TOWNSQUARE MMN, LLC
TOWNSQUARE NEW JERSEY HOLDCO, LLC
TOWNSQUARE NEXT, LLC
TOWNSQUARE RADIO HOLDINGS, LLC
TOWNSQUARE RADIO, INC.
TOWNSQUARE RADIO, LLC
ZADER ACQUISITION COMPANY LLC
each as a Guarantor
By:
/s/ Stuart Rosenstein     

Name: Stuart Rosenstein
Title: Executive Vice President and Chief Financial
Officer





ROYAL BANK OF CANADA,
as Administrative Agent
By:
/s/ Rodica Dutka__________________

Name: Rodica Dutka
Title: Manager, Agency




ROYAL BANK OF CANADA,
as a Lender, an Amendment No. 4 Extending Revolving Credit Lender, Swingline
Lender and L/C Issuer
By:
/s/ Alfonse Simone__________________

Name: Alfonse Simone
Title: Authorized Signatory



as a Lender and an Amendment No. 4 Extending Revolving Credit Lender
By:
    

Name:
Title:








    1